                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION
                                No. 7:14-CV-228-BR


Laverne Fullwood, et al.,                      )
                                               )
       Plaintiffs,                             )
                                               )
v.                                             )
                                               )
Murphy-Brown LLC,                              )
                                               )
       Defendant.                              )
~~~~~~~~~~~~~~)




             ORDER GRANTING PLAINTIFF'S MOTION TO SUBSTITUTE

       This matter comes before the undersigned on the motion of the movant, Theresa J. Miller,

Executrix of the Estate of Martha Joy Miller, requesting that she be substituted as the Plaintiff.

       Finding good cause is shown, the Court hereby grants the motion and orders that Theresa

J. Miller, Executrix of the Estate of Martha Joy Miller, is substituted as the Plaintiff for the

decedent, and the caption should be modified to substitute for Martha Joy Miller the following:

"Theresa J. Miller, Executrix of the Estate of Martha Joy Miller."

       So ordered, this the 15th day of October, 2018.




                                        Robert B. Jones, Jr.
                                        United States Magistrate Judge
